

	

		II

		109th CONGRESS

		1st Session

		S. 2111

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Bayh introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  credit for small business employee training expenses, to increase the exclusion

		  of capital gains from small business stocks, to extend expensing for small

		  businesses, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Growth Initiative Act

			 of 2005.

		2.Credit for employee

			 training expenses of small businesses

			(a)In

			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by adding at the end the following new section:

				

					45N.Small business

				employee training expenses

						(a)In

				General

							(1)Allowance of

				creditFor purposes of section 38, in the case of an eligible

				small business employer, the small business employee training credit determined

				under this section for the taxable year is an amount equal to so much of the

				qualified training expenses paid or incurred by the eligible small business

				employer with respect to qualified employees as exceeds the base amount.

							(2)Base

				amountFor purposes of paragraph (1)—

								(A)In

				generalThe base amount is an amount equal to the average amount

				of qualified training expenses paid or incurred by the eligible small business

				employer with respect to all qualified employees for the 3 preceding taxable

				years.

								(B)Special rule

				for new businesses

									(i)Businesses with

				at least 1 taxable yearIn the case of an eligible small business

				employer which has at least 1 full preceding taxable year but fewer than 3

				preceding taxable years, the base amount shall be the amount of qualified

				training expenses paid or incurred by such employer with respect to all

				qualified employees during the preceding taxable year.

									(ii)Start-up

				yearIn the case of an eligible small business employer which

				does not have any full preceding taxable years, the base amount shall be

				zero.

									(b)Limitations

							(1)Per employee

				limitationThe amount of the credit allowed under subsection (a)

				for any taxable year with respect to any qualified employee shall not exceed

				$1,000 ($500 in the case of an eligible small business to which subsection

				(a)(2)(B)(ii) applies).

							(2)Number of

				employeesNot more than 5 qualified employees may be taken into

				account under subsection (a) for any taxable year.

							(c)Eligible Small

				Business Employer

							(1)In

				generalThe term eligible small business employer

				means, with respect to any calendar year, an employer who employed an average

				of at least 2 but not more than 100 employees on business days during the

				preceding taxable year.

							(2)ExceptionSuch

				term shall not include any employer who is a physician or whose principal

				business is providing legal, accounting, engineering, architectural, or similar

				services.

							(d)Qualified

				Training ExpensesFor purposes of this section, the term

				qualified training expenses means expenses paid or incurred for

				the training of a qualified employee to a person who is an eligible provider of

				training services within the meaning of section 122 of the Workforce Investment

				Act of 1998.

						(e)Qualified

				EmployeeFor purposes of this section, the term qualified

				employee means an individual who has been employed by the eligible small

				business employer on a full-time basis for at least 6 months and who is not any

				of the following:

							(1)A highly

				compensated employee (within the meaning of section 414(q)).

							(2)A physician or a

				veterinarian.

							(3)An individual

				participating in an apprenticeship or a specialty trade skills development

				program associated with a specialty trade contractor as specified in subsection

				238 of the North American Industry Classification System (as in effect on the

				date of the enactment of this

				section).

							.

			(b)Credit Made

			 Part of General Business CreditSection 38(b) of the Internal

			 Revenue Code of 1986 is amended by striking and at the end of

			 paragraph (25), by striking the period at the end of paragraph (26) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

				

					(27)the small

				business employee training credit determined under section

				45N(a).

					.

			(c)Clerical

			 AmendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

				

					

						Sec. 45N. Small business employee training

				credit.

					

					.

			(d)Effective

			 DateThe amendments made by this section shall apply to

			 expenditures incurred after December 31, 2005.

			3.Increased

			 exclusion and other modifications applicable to qualified small business

			 stock

			(a)Increased

			 exclusion

				(1)In

			 generalSubsection (a) of section 1202 of the Internal Revenue

			 Code of 1986 (relating to 50-percent exclusion for gain from certain small

			 business stock) is amended to read as follows:

					

						(a)ExclusionGross

				income shall not include any gain from the sale or exchange of qualified small

				business stock held for more than 3

				years.

						.

				(2)Conforming

			 amendments

					(A)Subparagraph (A)

			 of section 1(h)(4) of such Code is amended to read as follows:

						

							(A)collectibles

				gain,

				over

							.

					(B)Section 1(h) of

			 such Code is amended by striking paragraph (7).

					(C)(i)Section 1(h) of such

			 Code is amended by redesignating paragraphs (8), (9), (10), (11), (12), and

			 (13) as paragraphs (7), (8), (9), (10), (11), and (12), respectively.

						(ii)Sections 163(d)(4)(B), 854(b)(5),

			 857(c)(2)(D) of such Code are each amended by striking section

			 1(h)(11)(B) and inserting section 1(h)(10)(B).

						(iii)The following sections in

			 301(f)(4) of such Code are each amended by striking section

			 1(h)(11) and inserting section 1(h)(10):

							(I)Section 301(f)(4).

							(II)Section 306(a)(1)(D).

							(III)Section 584(c).

							(IV)Section702(a)(5).

							(V)Section 854(a).

							(VI)Section 854(b)(2).

							(iv)The heading of section 857(c)(2)

			 is amended by striking 1(h)(11) and inserting

			 1(h)(10).

						(D)Subsection (c) of

			 section 1202 of such Code is amended by adding at the end the following new

			 paragraph:

						

							(4)Stock held

				among members of controlled group not eligibleStock of a member

				of a parent-subsidiary controlled group (as defined in subsection (d)(3)) shall

				not be treated as qualified small business stock while held by another member

				of such

				group.

							.

					(E)Subsections

			 (g)(2)(A) and (j)(1)(A) of section 1202 of such Code are each amended by

			 striking 5 years and inserting 3 years.

					(F)The heading for

			 section 1202 of such Code is amended by striking

			 partial.

					(G)The table of

			 sections for part I of subchapter P of chapter 1 of such Code is amended by

			 striking Partial exclusion in the item relating to section 1202

			 and inserting Exclusion.

					(b)Repeal of

			 minimum tax preference

				(1)In

			 generalSubsection (a) of section 57 of the Internal Revenue Code

			 of 1986 (relating to items of tax preference) is amended by striking paragraph

			 (7).

				(2)Technical

			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code

			 is amended by striking , (5), and (7) and inserting and

			 (5).

				(c)Repeal of

			 Per-Issuer limitationSection 1202(b) of the Internal Revenue

			 Code of 1986 (relating to per-issuer limitations on taxpayer’s eligible gain)

			 is repealed.

			(d)Other

			 modifications

				(1)Repeal of

			 working capital limitationSection 1202(e)(6) of the Internal

			 Revenue Code of 1986 (relating to working capital) is amended—

					(A)in subparagraph

			 (B), by striking 2 years and inserting 5 years;

			 and

					(B)by striking the

			 last sentence.

					(2)Exception from

			 redemption rules where business purposeSection 1202(c)(3) of

			 such Code (relating to certain purchases by corporation of its own stock) is

			 amended by adding at the end the following new subparagraph:

					

						(D)Waiver where

				business purposeA purchase of stock by the issuing corporation

				shall be disregarded for purposes of subparagraph (B) if the issuing

				corporation establishes that there was a business purpose for such purchase and

				one of the principal purposes of the purchase was not to avoid the limitations

				of this

				section.

						.

				(e)Qualified trade

			 or businessSection 1202(e)(3) of the Internal Revenue Code of

			 1986 (defining qualified trade or business) is amended by inserting

			 and at the end of subparagraph (C), by striking ,

			 and at the end of subparagraph (D) and inserting a period, and by

			 striking subparagraph (E).

			(f)Effective

			 datesThe amendments made by this section apply to stock issued

			 after December 31, 2005.

			4.Extension of

			 increased expensing for small businessSubsections (b), (c), and (d) of section 179

			 are each amended by striking 2008 each place it appears and

			 inserting 2011.

		5.SBIR and STTR

			 program expenditures

			(a)SBIR program

			 expendituresSection 9(f)(1)

			 of the Small Business Act (15 U.S.C. 638(f)(1)) is amended by striking

			 subparagraphs (A) through (C) and inserting the following:

				

					(A)not less than 2.5

				percent of such budget in fiscal year 2006;

					(B)not less than 3.0

				percent of such budget in fiscal year 2007;

					(C)not less than 3.5

				percent of such budget in fiscal year 2008;

					(D)not less than 4.0

				percent of such budget in fiscal year 2009;

					(E)not less than 4.5

				percent of such budget in fiscal year 2010; and

					(F)not less than 5.0

				percent of such budget in fiscal year 2011 and each fiscal year

				thereafter,

					.

			(b)STTR program

			 expendituresSection

			 9(n)(1)(B) of the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended by

			 striking clauses (i) and (ii) and inserting the following:

				

					(i)not less than 0.3

				percent in fiscal year 2006;

					(ii)not less than

				0.36 percent in fiscal year 2007;

					(iii)not less than

				0.42 percent in fiscal year 2008;

					(iv)not less than

				0.48 percent in fiscal year 2009;

					(v)not less than

				0.54 percent in fiscal year 2010;

					(vi)not less than

				0.6 percent in fiscal year 2011 and each fiscal year

				thereafter.

					.

			6.Expansion of

			 credit for small employer pension plan startup costs

			(a)In

			 generalParagraph (1) of section 45E(b) of the Internal Revenue

			 Code of 1986 is amended by striking $500 and inserting

			 $1,000.

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

